DETAILED ACTION
This is the first Office Action on the merits based on the 15/930,992 application filed on 05/11/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-8, 10, 14-15, and 20-27, as originally filed, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show lever arms 266 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities: 
In Claim 24 Line 1, the limitation “the sensor” should be “the biometric sensor”
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 20, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046).

    PNG
    media_image1.png
    564
    762
    media_image1.png
    Greyscale

Regarding claim 1, Hacking discloses an apparatus (Electromechanical device 104; Figure 6) for exercise by a user, the apparatus comprising: a base (Frame sub-assembly 604; Figure 6) having first (Front leg of sub assembly 604 near the cranks; Figure 6) and second ends (Back leg of sub assembly 604; Figure 6); a housing (Left and right outer cover 601; Figure 6) coupled to the base adjacent to the first end (i.e., the housing 601 is connected to the first end and the second end as seen in Figure 6), wheels (i.e., wheels 124 are coupled to housing through sub-frame 604) coupled to the housing, and the wheels are independently rotatable about a first axis (i.e. the first axis is the bar on the second end and each wheel is independently rotatable); pedals (Pedals 110; Figure 6)  configured to be engaged by the user, wherein each pedal is coupled to and extends from a respective wheel (Radial couplings 124; Figure 6), and the pedals facilitate rotation of the respective wheels (i.e., each pedal is coupled to and extends from a wheel that can be rotated); a resistance mechanism (Electric motors 122; Figure 6) coupled to the housing adjacent to the wheels (i.e., the motors 122 are connected to the housing and are adjacent to the wheels through sub frame 604), and the resistance mechanism is configured to independently resist rotation of each of the wheels when the pedals are selectively engaged by the user (i.e., the motors are both independently coupled to the wheel couplings 124 to resist rotation using an current shunt;  Paragraph [0059] “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”); an actuator  (i.e., current shunt) coupled to the resistance mechanism and configured to actuate the resistance mechanism (i.e., the current shunt can actuate the resistance of the motors; Paragraph [0059] Bottom of Paragraph); and a control system (Motor controls 120; Figure 3) coupled to and configured to control the actuator (i.e. the controls operate the motor and the current shunt; Para. [0059]), the control system is configured to independently vary the resistance to each of the wheels (i.e., the controls 120 allows for the resistance and stopping of the motor by utilizing a current shunt and powering off each of the motors), and to independently stop rotation of each of the wheels (i.e., each resistance works on each independent wheel through the current shunt/control system), the control system is activated by a biometric sensor. (106; Figure 1; i.e., a biometric sensor detects a user to activate the active mode of the device; Paragraph [0173] “The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”)

Hacking does not disclose a chair permanently mounted adjacent the second end to the base, the chair is configured to be movably repositioned relative to the housing, the chair is configured to support the user directly on the apparatus, and the chair comprises a back that is adjustable to a plurality of positions.

    PNG
    media_image2.png
    391
    479
    media_image2.png
    Greyscale

Chang teaches an exercise apparatus (Recumbent exercise bicycle apparatus 10; Figure 1) for exercise by a user, the apparatus comprising: a base (First base member 22 and second base member 24; Figures 1 and 2) having first (First stabilizer bar 14; Figure 1) and second ends (Second stabilizer bar 16; Figure 1); a housing (Pedal mechanism housing 34; Figure 1) coupled to the base adjacent to the first end (i.e., the housing 34 is directly connected to the bar 14); a chair (Cushioned seat 42 and seat back 44 connected to the extension 32; Figure 1) permanently mounted adjacent the second end to the base (i.e., the chair is attached permanently to the extension 32 which is a part of the base 24) , the chair is configured to be movably repositioned relative to the housing (i.e., the chair 42 can be repositioned relative to the housing 34 by second base member 24), the chair is configured to support the user directly on the apparatus (i.e., the chair is right on the apparatus and allows for users to be supported on it), and the chair comprises a back (Seat back 44; Figure 1) that is adjustable to a plurality of positions (i.e., the folding seat portion 100 allows the seat back 44 to adjust to different positions as seen in Figures 5-10); a crank system (Pedal mechanism 34; Figure 1) with pedals (Pedals of cranks 36; Figure 1).

    PNG
    media_image3.png
    316
    478
    media_image3.png
    Greyscale

The Office Notes that the base of Hacking has a front frame hole (See annotated Figure 6 of Hacking above) that is capable of receiving a front member 24 of Chang to allow a chair to be movable through an adjustable extended base. The combination of Hacking in view of Chang creates an extended base comprising a first end of the member 16 of Chang (See annotated Figure 1 of Chang above) that extends to a second end on the rear frame end of Hacking (See annotated Figure 6 of Hacking above). The housing and front frame hole of the base of Hacking when modified to have the adjustable frame member 24 of Chang inserted into the front frame hole of Hacking allows for the chair of the frame member 24 of Chang to be adjustable to multiple positions relative to the housing of Hacking. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and housing of Hacking to have the frame member and base of Chang in order to allow an adjustable chair that stabilizes the user during use of the pedaling device.

Regarding claim 2, Hacking in view of Chang teaches the resistance mechanism comprises a friction brake having a brake pad to frictionally engage a respective wheel to resist rotation thereof . (i.e., the assembly can have brakes to stop the rotation of the wheel through the friction braking of the motors 122 that are integrally connected with each wheel; Paragraph [0118] of Hacking “The drive sub-assembly 602 may include one or more braking mechanisms, such as disc brakes, that enable instantaneously locking of the electric motor 122 or stopping of the electric motor 122 over a period of time. “).  

Regarding claim 5, Hacking in view of Chang teaches the control system is activated by a switch or button (Stop button 1608 of Hacking; Para. [0133] Bottom of Para. “At any time, if the user so desires, the user may select a stop button 1608, which may cause the electric motor to lock and stop the rotation of the radially-adjustable couplings instantaneously or over a set period of time.”) on the housing.

Regarding claim 7, Hacking in view of Chang teaches the control system comprises a sensor (Tachometer 1706; Figure 17A of Hacking), and the sensor is configured to detect a rotational velocity of the wheels (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135]).

Regarding claim 8, Hacking in view of Chang teaches the wheels comprise flywheels (i.e., the wheel couplings 124 of Hacking are fly wheels connected to the resistance mechanism).

Regarding claim 20, Hacking discloses a system, comprising: an apparatus (Electromechanical device 104; Figure 6) for exercise by a user, the apparatus comprising: a base (Frame sub-assembly 604; Figure 6) having a housing (Left and right outer cover 601; Figure 6); one or more motors (Electric motors 122; Figure 6), one or more wheels (i.e., wheels 124 are coupled to housing through sub-frame 604); a control system (Motor controls 120; Figure 3) coupled to the one or more motors (i.e. the controls operate the motor and the current shunt; Para. [0059]), wherein the control system: is activated by a biometric sensor (Sensor 106 or wrist band 108; Figure 1; i.e., a biometric sensor detects a user to activate the active mode of the device; Paragraph [0173] “The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”), senses a rotational velocity of the wheels with a sensor (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135]), determines, based on the rotational velocity, a select rotational velocity for each of the one or more wheels, and uses the one or more motors to selectively and independently resist rotation of the one or more wheels to maintain the select rotational velocity of each of the one or more wheels for the exercise to improve a physiological system of the user (i.e., the tachometer 1706 senses a rotational speed of the wheels and provides information to the control system that can control the motors 122 to move at a select rotational velocity directed by the speed sensed by the tachometer using the resistance shunt described in the Paras. Below; Para. [0135] Lines 16-21 “If the computing device 102 receives a speed from the electromechanical device 104 and the speed is below the revolutions threshold 1732, the computing device 102 may control the electric motor to drive the radially-adjustable couplings to maintain the revolutions threshold 1732.”; Para. [0059] “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”)

Hacking does not disclose an apparatus for exercise by a user, the apparatus comprising: a base having a housing and a chair for the user, the chair is permanently mounted to the base and is adjustable relative to the housing, such that the user is directly supported by the apparatus.

Chang teaches an apparatus (Recumbent exercise bicycle apparatus 10; Figure 1) for exercise by a user, the apparatus comprising: a base (First base member 22 and second base member 24; Figures 1 and 2) having a housing (Pedal mechanism housing 34; Figure 1) and a chair (Cushioned seat 42 and seat back 44 connected to the extension 32; Figure 1) for the user, the chair is permanently mounted to the base (i.e., the chair is attached permanently to the extension 32 which is a part of the base 24) and is adjustable relative to the housing (i.e., the chair extends towards and away from the housing 34), such that the user is directly supported by the apparatus (i.e., the chair is right on the apparatus and allows for users to be supported on it).

The Office Notes that the base of Hacking has a front frame hole (See annotated Figure 6 of Hacking above) that is capable of receiving a front member 24 of Chang to allow a chair to be movable through an adjustable extended base. The combination of Hacking in view of Chang creates an extended base comprising a first end of the member 16 of Chang (See annotated Figure 1 of Chang above) that extends to a second end on the rear frame end of Hacking (See annotated Figure 6 of Hacking above). The housing and front frame hole of the base of Hacking when modified to have the adjustable frame member 24 of Chang inserted into the front frame hole of Hacking allows for the chair of the frame member 24 of Chang to be adjustable to multiple positions relative to the housing of Hacking. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and housing of Hacking to have the frame member and base of Chang in order to allow an adjustable chair that stabilizes the user during use of the pedaling device.

Regarding claim 22, Hacking in view of Chang teaches the biometric sensor (Wrist band 108; Figure 10 of Hacking) comprises one or more position sensors located on the user (i.e., the wristband 108 has many different sensing properties including the accelerometer, gyroscope, and altimeter that can detect a position/orientation of the user; Para. [0126] Lines 2-8 of Hacking “The wristband 108 may include one or more processing devices, memory devices, network interface cards, and so forth. The wristband 108 may include a display 1000 configured to present information measured by the wristband 108. The wristband 108 may include an accelerometer, gyroscope, and/or an altimeter, as discussed above.”).  

Regarding claim 24, Hacking in view of Chang teaches the sensor is located on the one or more wheels or the user.  (Wristband 108; Figure 10 of Hacking; i.e., the wristband connects to the user).  

Regarding claim 25, Hacking in view of Chang teaches the apparatus comprises one or more actuators (i.e. resistance shunt of Hacking) and one or more resistance mechanism (Motors 122; Figure 6 of Hacking), and the control system is communicatively coupled to the one or more actuators, and the control system controls the one or more actuators to activate the one or more resistance mechanisms to independently vary the resistance of the one or more wheels  (i.e., the motors are both independently coupled to the wheel couplings 124 to resist rotation using an current shunt;  Paragraph [0059] of Hacking “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”).  

Regarding claim 26, Hacking in view of Chang teaches the control system is activated by a switch or button (Stop button 1608; Para. [0133] of Hacking; Bottom of Para. “At any time, if the user so desires, the user may select a stop button 1608, which may cause the electric motor to lock and stop the rotation of the radially-adjustable couplings instantaneously or over a set period of time.”)

Regarding claim 27, Hacking in view of Chang teaches the control system is configured to determine when a threshold has been satisfied, and based on the threshold being satisfied, terminate the exercise. (i.e., a clinician can use the control system to have the motors stopped based on a threshold that is met within the control system; Para. [0155] of Hacking “In response to determining an amount of force exerted by the user exceeds a target force threshold, such as the force threshold 1730, the clinical portal 126 may enable the clinician to adjust the amount of resistance provided by the electric motor 122. The clinical portal 126 may enable the clinician to adjust the speed of the electric motor 122, and so forth.”)

Claims 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046) in further view of Whitmore (US Patent No. 4,822,032).

Regarding claim 10, Hacking discloses an apparatus (Electromechanical device 104; Figure 6) for exercise by a user, the apparatus comprising: a base (Frame sub-assembly 604; Figure 6) having first (Front leg of sub assembly 604 near the cranks; Figure 6) and second ends (Back leg of sub assembly 604; Figure 6); 4Response to Final Office Action dated March 14, 2022Application No. 15/930,992a housing (Left and right outer cover 601; Figure 6) coupled to the base adjacent to the first end (i.e., the housing 601 is connected to the first end and the second end as seen in Figure 6); wheels (i.e., wheels 124 are coupled to housing through sub-frame 604) coupled to the housing, and the wheels are independently rotatable about a first axis (i.e. the first axis is the bar on the second end and each wheel is independently rotatable); pedals (Pedals 110; Figure 6) configured to be engaged by the user, wherein each pedal is coupled to and extends from a respective wheel (Radial couplings 124; Figure 6), and the pedals facilitate rotation of the respective wheels (i.e., each pedal is coupled to and extends from a wheel that can be rotated); a resistance mechanism (Electric motors 122; Figure 6) coupled to the housing adjacent to the wheels (i.e., the motors 122 are connected to the housing and are adjacent to the wheels through sub frame 604), the resistance mechanism is configured to independently resist rotation of each of the wheels when the pedals are selectively engaged by the user (i.e., the motors are both independently coupled to the wheel couplings 124 to resist rotation using an current shunt;  Paragraph [0059] “Two pedals 110 may be coupled to two radially-adjustable couplings 124 via left and right pedal assemblies that each include respective stepper motors.” “Further, the electromechanical device 104 may include a current shunt to provide resistance to dissipate energy from the electric motor 122. As such, the electric motor 122 may be configured to provide resistance to rotation of the radially-adjustable couplings 124.” Para. [0108] “Also, the electric motor may drive each of the one or more radially-adjustable couplings individually at different speeds.”), and a control system (Motor controls 120; Figure 3) coupled to and configured to control the actuator (i.e. the controls operate the motor and the current shunt; Para. [0059]), the control system is configured to independently vary the resistance to each of the wheels (i.e., the controls 120 allows for the resistance and stopping of the motor by utilizing a current shunt and powering off each of the motors), and to independently stop rotation of each of the wheels (i.e., each resistance works on each independent wheel through the current shunt/control system), and the control system is activated by a biometric sensor (106; Figure 1; i.e., a biometric sensor detects a user to activate the active mode of the device; Paragraph [0173] “The one or more electronic devices 106 may be one or more goniometers or any other device configured to detect, acquire, or measure parameters of the user, for example, via the one or more sensors 942. The parameters may include the user's movement, temperature, number of steps, angles of extension or bend of body parts, or any other desired parameter.”; Paragraph [0080] “The second trigger condition may include an initiation of a pedaling session via the user interface of the control system, a period of time elapsing, a detected physical condition (e.g., heartrate, oxygen level, blood pressure, etc.) of a user operating the electromechanical device, a request received from the user via the user interface, or a request received via a computing device communicatively coupled to the control system (e.g., a request received from the computing device executing the clinical portal).”).  

Hacking does not disclose a chair permanently mounted to the base, the chair is configured to be movably repositioned relative to the housing, the chair is configured to support the user directly on the apparatus, and the chair comprises a back that is adjustable to a plurality of positions.

Chang teaches an exercise apparatus (Recumbent exercise bicycle apparatus 10; Figure 1) comprising a chair (Cushioned seat 42 and seat back 44 connected to the extension 32; Figure 1) permanently mounted to the base (i.e., the chair is attached permanently to the extension 32 which is a part of the base 24), the chair is configured to be movably repositioned relative to the housing (i.e., the chair 42 can be repositioned relative to the housing 34 by second base member 24), the chair is configured to support the user directly on the apparatus (i.e., the chair is right on the apparatus and allows for users to be supported on it), and the chair comprises a back (Seat back 44; Figure 1) that is adjustable to a plurality of positions (i.e., the folding seat portion 100 allows the seat back 44 to adjust to different positions as seen in Figures 5-10).

The Office Notes that the base of Hacking has a front frame hole (See annotated Figure 6 of Hacking above) that is capable of receiving a front member 24 of Chang to allow a chair to be movable through an adjustable extended base. The combination of Hacking in view of Chang creates an extended base comprising a first end of the member 16 of Chang (See annotated Figure 1 of Chang above) that extends to a second end on the rear frame end of Hacking (See annotated Figure 6 of Hacking above). The housing and front frame hole of the base of Hacking when modified to have the adjustable frame member 24 of Chang inserted into the front frame hole of Hacking allows for the chair of the frame member 24 of Chang to be adjustable to multiple positions relative to the housing of Hacking. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base and housing of Hacking to have the frame member and base of Chang in order to allow an adjustable chair that stabilizes the user during use of the pedaling device.

Hacking in view of Chang does not disclose the resistance mechanism is coupled to the wheels to provide an eddy current to a respective wheel when the actuator activates the resistance mechanism.

Whitmore teaches an analogous break system for a wheel comprising the resistance mechanism (U shaped magnet 86; Figure 2) is coupled to the wheels (Metallic wheel 50; Figure 2) to provide an eddy current to a respective wheel (Wheel 54; Figure 2) when the actuator (Adjustment rod 88; Figure 2) activates the resistance mechanism (i.e., the adjustment rod 88 adjusts the U shaped magnet that provides eddy current resistance to the wheel 50)

The motors 122 of Hacking could be replaced with two metallic wheels 50 that have eddy current magnets 86 to provide resistance to each respective wheel. The Office notes that the specific resistance mechanism of the instant application lacks criticality as it can be multiple variants that perform the same function of providing a resistance to a wheel structure. The eddy break mechanism taught by Whitemore is a well-known obvious variant of a resistance mechanism that would be obvious to combine with Hacking in view of Chang to teach a resistance being applied onto each respective wheel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of Hacking in view of Chang to have the metallic wheels and eddy resistance of Whitmore to provide a variable magnetic resistance to the respective wheels for better control of resistance of the cycling exercise device.


Regarding claim 14, Hacking in view of Chang in further view of Whitemore teaches the control system comprises a sensor (Tachometer 1706; Figure 17A of Hacking), and the sensor is configured to detect a rotational velocity of the wheels (i.e. the tachometer measures the rev per minute of the radially adjustable couplings/ flywheels 124; Para. [0135] of Hacking).  

Regarding claim 15, Hacking in view of Chang in further view of Whitemore teaches the wheels comprise flywheels (i.e., the wheel couplings 124 of Hacking are flywheels connected to the resistance mechanism).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046) in further view of Stanford (US Patent Publication No. 2007/0173392).

Regarding claim 3, Hacking in view of Chang discloses an actuator (i.e. current shunt of Hacking), a resistance mechanism (Motors 122; Figure 6 of Hacking), and wheels (124; Figure 6 of Hacking).
Hacking in view of Chang does not disclose each of the wheels comprises a ratchet wheel, and lever arms configured to be rotated by the actuator to engage the respective ratchet wheels.  
Stanford teaches an analogous exercise system (See Figure 2 above) with a flywheel and a ratchet mechanism comprising (270a, b flywheels and ratchet drive; Para. [0123]; Figure 2) a ratchet wheel (Flywheel resistance 270a, b; Figure 2) and lever arms (Ratchet drive; Figure 2; Para.[0123]; i.e. the flywheels would contain a ratchet drive which is known in the art to contain a pawl/lever and teeth) configured to be rotated by the actuator to engage the respective ratchet wheels (i.e., a user actuates the device using the pedals to drive the wheel and ratchet drive and a user can stop rotation by actuating the mechanism to stop rotation of the wheel as well) 

 The Office notes that the specific resistance mechanism of the instant application lacks criticality as it can be multiple variants that perform the same function of providing a resistance to a wheel structure. The ratchet mechanism taught by Stanford is a well-known obvious variant of a resistance mechanism that would be obvious to combine with Hacking in view of Chang to teach a resistance being applied onto each respective wheel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor resistance of Hacking in view of Chang to be the flywheel ratchet system of Stanford to provide a mechanical resistance with discrete increments of resistance using the ratchet motions of the flywheels.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046) in further view of Whitmore (US Patent No. 4,822,032).

Regarding claim 4, Hacking in view of Chang discloses an actuator (i.e. current shunt of Hacking), a resistance mechanism (Motors 122; Figure 6 of Hacking), and wheels (124; Figure 6 of Hacking).
Hacking in view of Chang does not disclose the resistance mechanism is coupled to the wheels to provide an eddy current to a respective wheel when the actuator activates the resistance mechanism.  
Whitmore teaches the resistance mechanism (U shaped magnet 86; Figure 2) is coupled to the wheels (Metallic wheel 50; Figure 2) to provide an eddy current to a respective wheel (Wheel 54; Figure 2) when the actuator (Adjustment rod 88; Figure 2) activates the resistance mechanism (i.e., the adjustment rod 88 adjusts the U shaped magnet that provides eddy current resistance to the wheel 50).
The motors 122 of Hacking could be replaced with two metallic wheels 50 that have eddy current magnets 86 to provide resistance to each respective wheel. The Office notes that the specific resistance mechanism of the instant application lacks criticality as it can be multiple variants that perform the same function of providing a resistance to a wheel structure. The eddy break mechanism taught by Whitemore is a well-known obvious variant of a resistance mechanism that would be obvious to combine with Hacking in view of Chang to teach a resistance being applied onto each respective wheel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of Hacking in view of Chang to have the metallic wheels and eddy resistance of Whitmore to provide a variable magnetic resistance to the respective wheels for better control of resistance of the cycling exercise device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046) in further view of Ercanbrack (US Patent No. 10,625,114).

	Regarding claim 21, Hacking in view of Chang discloses the biometric sensor (106; Figure 6 of Hacking).
Hacking in view of Chang does not disclose the biometric sensor is configured to detect at least one of facial characteristics, a fingerprint, a voice signature, and an eye signature. 
Ercanbrack teaches an analogous fitness control system comprising the biometric sensor is configured to detect at least one of facial characteristics, a fingerprint, a voice signature, and an eye signature.  (Col. 13 Lines 25-28 “Buttons, levers, touch screens, voice commands, or other mechanisms may be incorporated into the console incorporated into the exercise machine and can be used to control the capabilities mentioned above.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biometric sensor of Hacking in view of Chang to have the voice commands of Ercanbrack to control the control system of the device for more convenient use of the machine.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hacking (US Patent Pub. No. 2020/0289889) in view of Chang (US Patent No. 6,001,046) in further view of Melnik (US Patent Publication No. 2016/0332028).

	Regarding claim 23, Hacking in view of Chang discloses the biometric sensor (106; Figure 6 of Hacking).
	Hacking in view of Chang does not disclose the biometric sensor is included with the chair.
	Melnick teaches an analogous fitness chair and sensor system (Chair 100; Figure 1) comprising the biometric sensor is included with the chair.  (Paragraph [0031] “Additional sensors can monitor the positions of the seatback carriage 106, the adjustment carriage 109, the selection mechanism 113, and can also directly measure the forces being applied to the seatback 107 or seat 104, and can also monitor other aspects of the user's sitting and/or exercise. Such sensors can include devices that monitor physical parameters of the chair and user, and/or devices that monitor biometric parameters of the user.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of Hacking in view of Chang to have the biometric sensor of Melnick to better measure the user when the device is in use when the user is seated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784               

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784